Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 22, 2021 has been entered.  Claims 1-18 are currently pending of which claims 1 and 10 are currently amended. 


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

10. (Currently Amended) A standalone e-discovery apparatus comprising: 

a processor configured to execute software instructions; 

and a memory storing the software instructions, wherein the processor is configured to execute the software instructions to perform operations comprising: 

 a standalone e-discovery machine, a network address on  a local network at a time the standalone e-discovery machine is physically or wirelessly connected to the local network, wherein the network address identifies the local network to the standalone e-discovery machine and is used to automatically begin initialization of the standalone e-discovery machine to the local network; 

automatically generating, by the standalone e-discovery machine, an initialization page relating to a document management application hosted by  the standalone e-discovery machine, wherein the initialization page enables a user to provide an indication to continue initialization of the standalone e-discovery machine to the local network using at least the obtained network address; 

receiving, by the standalone e-discovery machine, configuration information from the local network based on the user indication wherein the configuration information is used to complete initialization of the standalone e-discovery machine to the local network; and 

automatically executing, by the standalone e-discovery machine, the document management application based on the received configuration information.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: No prior art could be found to teach all the claimed limitations. In particular, no prior art could be found to teach the  claimed approach to providing automatic initialization for a standalone e-discovery machine, where the initialization uses a network address that identifies a local network, where the e-discovery machine automatically generates an initialization page relating to a document management application, and where the initialization page allows a user to continue initializing the e-discovery machine using the initialization page and configuration information.
The claimed invention automatically initializes a standalone e-discovery machine to a local network when the e-discovery machine is physically or wirelessly connected to the local network. The invention has the standalone e-discovery machine automatically obtain a network address on the local network at a time the standalone e-discovery machine is physically or wirelessly connected to the local network. The network address identifies the local network to the standalone e-discovery machine and is . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AZIZUL Q CHOUDHURY whose telephone number is (571)272-3909.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILIP CHEA can be reached on (571) 272-3951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/AZIZUL CHOUDHURY/Primary Examiner, Art Unit 2456